Lore, C. J.,
(dissenting):—I cannot agree with the majority of the Court, that you can prove general reputation in this way. Reputation is the aggregate or result of what people generally say, showing that this man’s reputation is bad; but that the plaintiff can inquire into what was actually said by each person, to my mind is not admissible; for the reason that you cannot put in by one expression concretely what people generally say. It is made up of what individuals say. The people generally do not have one man’s voice. Each one makes his own statement. General reputation may be inquired into, but what people generally say must in detail be ascertained by what each individual says, to get the volume of the aggregate judgment. This is permissible only on cross-examination.
Q. Did you ever see any of the men about the quarry refuse to go to work with Caparello in assisting him to blast, when he would ask them?
(Objected to.)
Spbtjance, J.:—The majority of the Court sustains the question, provided he connects it.
Mr. Smithers:—With what?
*439Mr. Whiteman:—With the officers of the company.
Spruance, J.:—No; with the grounds of refusal.
Mr. Smithers:—This is all in accordance with your Honors’ early ruling. I think it was indicated yesterday that all of this must be connected subsequently by showing the particular facts that would prove the negligence of this man and the knowledge of the company.
Spruance, J.:—No; not at all at this stage.
Grubb, J.:—You are seeking now, Mr. Whiteman, to show that he saw people by their conduct or actions refusing to work with Caparello ?
Mr. Whiteman:—That is right.
Grubb, J.:—And that it was because of Caparello’s carelessness, recklessness, etc., that excited in their minds a reasonable apprehension of danger to them if they worked with him; thereby showing to the jury, if you can, that he was such an incompetent or reckless workman to work with, that he was unfit for his position, and you said that you afterwards would show that the company was aware that these people were afraid and refused to go, and that that was brought home to the officers of the company, who then told the men if they did not go work with him they would be discharged; and that the company thereby had notice of their apprehension concerning this man.
Mr. Whiteman:—Yes, sir; the same as we have been questioning all day.
Spbijance, J.:—A majority of the Court rule the question in.
Spruance, J., charging the jury :
*440Gentlemen of the jury:—This action is brought to recover damages for injuries sustained by the plaintiff while an employee or servant of the defendant.
It is conceded that said injuries were inflicted by a premature discharge of a blast in a stone quarry of the defendant, and that at the time of the accident the plaintiff was engaged in assisting one Caparello, a blaster or powder man of the defendant, in loading or preparing said blast.
The ground upon which a servant recovers in an action against the master for injuries sustained in his service, is that such injuries were caused by the violation or neglect of some duty which the master owed to the servant. If there was no such duty there can be no such liability.
In other words, the ground of recovery in such an action is the negligence of the master, or the negligence of some person for whose conduct the master is responsible to the plaintiff.
The burden of proving such negligence is on the plaintiff, and it is not incumbent on the defendant to show the cause of the accident, or that it was not caused by his negligence, or the negligence of any person for whose conduct he was responsible to the plaintiff.
Creswell vs. R. R., 2 Pennewill, 215.
A servant cannot recover from the master for injuries caused by the negligence of a fellow-servant, in the selection and retention of whom the master has used due diligence.
It is the duty of the master to exercise ordinary care in the selection and retention of his servants, to the end that fellow-servants may not be endangered in the performance of their duties by the conduct of other servants of the defendant who are unskillful or careless in the performance of their duties.
The degree of care thus required of the master in the selection and retention of his servants is proportioned to the risk or hazard of the particular business in which the servant is engaged. The master owes to his servant the duty of employing reasonably com*441petent and careful co-workers and fellow-servants; that is to say, co-workers or fellow-servants who are reasonably competent and careful for the performance of the particular work in which they are engaged.
To enable a servant to hold a master liable for the misconduct of a fellow-servant, the jury must be satisfied from the preponderance of the evidence: (1) That the injury complained of was caused by the negligence of such fellow-servant. (2) That such fellow-servant was an incompetent or negligent servant. ' (3) That the master had actual or constructive notice of the incompetency or negligence of such fellow-servant.
Whether all or any of these facts have been proved is to be determined by the jury, after a careful consideration of the evidence.
In ascertaining whether a fellow-servant was an incompeteut or negligent servant in the conduct of the business in which he was employed, it is proper for the jury to take into consideration the evidence of his general reputation in these respects, among those with whom he worked or lived; and if that reputation was bad, it may be taken as evidence tending to show notice to the master of the imcompetency or negligent character of such fellow-servant.
The degree of weight to be given such evidence in the proof of notice to the master of the incompetency or negligence of such fellow-servant will depend upon the length of time such reputation existed, and other circumstances of the particular case, the general rule being that the master is presumed to have known what was generally known to those among whom such fellow-servant worked or lived, and that the master is presumed to have known what he might have known by the exercise of due care and diligence.
Actual or constructive notice of the incompetent or negligent character of a servant to a person having the control of such servant, with power to discharge him, is in law notice to the master.
It is the duty of the master to discharge an incompetent, reckless or careless servant if he knows of the servant’s incompetency, *442recklessness or carelessness, or if by the exercise of due care and diligence he could have obtained such knowledge.
The incompetent or careless character of a fellow-servant may be proved by evidence of prior accidents to such servant, in employment similar to the present one, occasioned by his incompetence or carelessness; but no weight should be given to evidence of prior accidents unless such accidents are proved by the preponderance of the evidence to have been occasioned by the incompetence or carelessness of such servant.
The weight to be given to evidence of prior accidents, occasioned by the incompetence or carelessness of the fellow-servant, will largely depend upon the frequency and the times when they occurred.
It is a general rule that a servant entering into an employment which is hazardous, assumes the usual risks of the service, and those which are apparent to ordinary observation, and those which he may reasonably be presumed to have known.
Whether the servant is chargeable with such knowledge and consequent assumption of risk depends upon the facts of each case. Direct proof of such knowledge is not always necessary. Such knowledge, or absence of knowledge, is often to be inferred from the character of the employment and other circumstances of the case.
Where a servant who has been employed to work in a branch of the master’s business where there is but little danger, is assigned by the proper authority to work in a hazardous branch of such business, it is the duty of the master, either personally or by some competent agent, to give such instructions and warning to the servant as to the character of his new employment as may reasonably enable him to understand and avoid the peril to which he may be exposed.
The degree or measure of the instruction or warning required must depend upon the circumstances of each case.
If the plaintiff at the time he was injured was working in a *443place of danger beyond the scope of his employment, without the direction of any person having the authority to assign him to such work, he must be regarded as a volunteer in such work, who assumed the risks incident thereto, and he can not recover; but if he had been assigned to such work by any servant or agent of the master having authority to do so, then he was not a mere volunteer, but was properly engaged in said work.
A servant is entitled to assume that the master has exercised due care and diligence in the selection and retention of reasonably competent and careful fellow-servants, as was his duty to do—and the servant is not chargeable with knowledge of the incompetency or carelessness of his fellow-servant until he has notice thereof by information or by circumstances reasonably sufficient for that purpose.

Murphy vs. Hughes et al., 1 Pennewill, 260.

Whether a servant is chargeable with knowledge of the general reputation of his fellow-servant for incompetence or carelessness, or with knowledge of prior accidents occasioned by the incompetence or negligence of such fellow-servant, will depend upon the circumstances of the case. A servant employed as a common laborer would be under no obligation to inform himself as to the competency of a person employed in a different and dangerous capacity as a blaster, with whom he did not work and with whom he had no reasonable cause to suppose he would be required to work. And again, the probability that the servant had knowledge of his fellow-servant’s character for incompetence or negligence, might be greatly diminished by evidence that he knew such fellow-servant for only a short time.
It is the duty of the master to make and promulgate proper rules for the government of his servants and business whenever it is so large or complicated as to make his personal supervision impracticable.

Rex vs. Pullman Co., 2 Marvel, 347; Murphy vs. Hughes et al., 1 Pennewill, 259.

*444And this is especially so if the business be also hazardous.
To warrant a verdict for the plaintiff it is necessary that the evidence which you have heard should support the material allegagations of the plaintiff as set forth in' some one or more of the counts of his declaration.
Where there is a conflict of testimony, the jury should reconcile it if they can, and if they can not, they should weigh and estimate it and give their verdict for that party in whose favor is found the greater weight or preponderance of the evidence.
In estimating the weight of the evidence the jury should consider the character of the witnesses, their means of knowledge of the facts of which they have testified, their fairness, their intelligence, their interest, and all other circumstances by which the value of their testimony may be properly determined.
If any of the witnesses have testified as to facts of which they had no knowledge except from hearsay, such testimony should be rejected. This, of course, does not apply to testimony as to general reputation, which is based upon what the witness has heard other people say.
If your verdict should be for the plaintiff, it should be for such a sum as in your judgment, from the evidence, will reasonably compensate him for his injuries, including his loss of time and wages, his pain and suffering in the past, and such as he may have in the future as the result of his injuries, and also for his permanent injuries and loss of ability to earn a living in the future.
Murphy vs. Hughes et al., 1 Pennewill, 262.
Verdict for plaintiff for $9119.